Citation Nr: 0501954	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  03-13 903	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD).

2.  Entitlement to service connection for alcoholism, 
hypertension, tachycardia, vascular problems, and back 
surgeries caused by accidents while intoxicated as secondary 
to psychiatric disorders, including PTSD.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel


INTRODUCTION

The veteran served on active duty from November 1958 to May 
1960.

This appeal arises before the Board of Veterans' Appeals 
(Board) from an August 2001 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, that denied claims for service connection for 
psychiatric disorders; for PTSD; and for alcoholism, 
hypertension, tachycardia, vascular problems, and back 
surgeries caused by accidents while intoxicated, as secondary 
to psychiatric disorders and/or PTSD.  

The veteran testified at a hearing held via videoconference 
from the Montgomery, Alabama, RO in July 2004.  At the 
hearing, the veteran indicated that a previously appointed 
attorney no longer represented him.  In September 2004, the 
veteran confirmed, in writing, that that attorney no longer 
represented him.  See 38 C.F.R. § 20.607 (2004) (regarding 
revocation of representative's authority).


FINDINGS OF FACT

1.  All of the requisite notices, as well as assistance, owed 
to the veteran have been substantially provided, and all of 
the evidence necessary for an equitable disposition of the 
claim has been obtained.

2.  The veteran has been diagnosed with a personality 
disorder, which is not compensable as a matter of law, and 
dysthymia.  None of these conditions has been attributed in 
any way to the veteran's active service by competent medical 
evidence.

3.  The preponderance of competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

4.  Alcoholism, hypertension, tachycardia, vascular problems, 
and back surgeries caused by accidents while intoxicated have 
not been demonstrated to be related to any service-connected 
psychiatric disorder.

CONCLUSIONS OF LAW

1.  Psychiatric disorders, including PTSD, were not incurred 
in or aggravated in the veteran's active service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).

2.  Alcoholism, hypertension, tachycardia, vascular problems, 
and back surgeries caused by accidents while intoxicated were 
not incurred in or aggravated in the veteran's active 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.310 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the U.S. Marine Corps 
from November 1958 to May 1960.  His service personnel 
records document desertion in late 1959.  The evidence 
includes records regarding the apprehension and court-martial 
of the veteran due to his absence from service, but there is 
no mention of any brutality or other incidents during the 
course of his apprehension or incarceration.  

The service medical records include a March 1960 
neuropsychiatric screening report.  The examiner noted 
multiple domestic problems (including alcoholism by his 
parents and his younger siblings' behavioral problems and 
delinquencies) that had been present for several years prior 
to the veteran's enlistment in the Marine Corps.  He did have 
anxiety and depression, but it was indicated at that time 
that those appeared to be related to his home situation.  His 
intelligence was superior.  The impression was emotional 
instability reaction with anxiety and depressive features.  
He had a tendency to react to frustration with impulsivity, 
and he experienced periodic anxiety and depression coupled 
with occasional suicidal ruminations.  In December 1959, 
while in civilian jail awaiting military authorities, he made 
a "suicidal effort."  His military impairment was moderate, 
and his risk for restoration was poor.  In an April 1960 
addendum, the diagnosis was confirmed.  Other documents from 
his service personnel file also describe his family problems 
and conclude that he was a borderline risk for restoration; 
his problem was described as being obviously situational in 
nature.    

The service medical records do not further document any of 
the claimed conditions.  Indeed, on his April 1960 separation 
examination, all of the pertinent systems were normal; there 
were no psychiatric, back, or cardiovascular problems cited.

On a May 2000 examination prepared in connection with a claim 
for Social Security Administration (SSA) benefits, the 
veteran was noted as having had two laminectomies in the 
1970s and severe degenerative disc disease with constant 
pain.  On an accompanying psychiatric evaluation, he also 
reported having had hypertension for eight or nine years and 
a heart surgery with five bypasses in November 1998.  He 
described having frequent negative ruminations about his 
physical condition and financial problems, with sleep 
problems, a lack of pleasure in activities, anergia, feelings 
of hopelessness and helplessness, and worrying about dying 
due to his medical condition.  He reported his stressors as 
including his medical problems, restriction in activities, 
unemployment, and financial problems.  Significantly, the 
veteran did not cite his military service as a stressor.  In 
fact, at this time, he denied any psychiatric history.  After 
a mental status examination, the diagnostic impressions were 
alcohol dependence, reported to be in remission, and an 
adjustment disorder with depressed mood.  

Recent VA medical records from 2000 and 2001 show treatment 
for various problems, including dysthymia (which he described 
as having been present during his entire adult life in May 
2001), hypertension, coronary artery disease, status post 
coronary artery bypass grafting (performed in 1998), 
peripheral vascular disease, hypercholesterolemia, chronic 
pain from lumbar and cervical spondylosis, laminectomies, 
lumbar degenerative disc disease, and alcohol and tobacco 
abuse.  A July 2000 bone density study also identified 
osteoporosis and a significant increasing risk of fractures 
secondary to that osteoporosis.    

In various letters, the veteran has written about his claimed 
stressors in support of a PTSD diagnosis, such as beatings 
and torture while at boot camp in 1958 while incarcerated at 
a brig in 1959.  He also described an extensive history of 
arrests, convictions, and incarcerations.  He argued that the 
brutal treatment he received in the Marines was an underlying 
cause of his post-service actions and his alcoholism.  

On a February 2001 VA pain clinic assessment, the veteran 
reported having had lower lumbar pain for more than 20 years; 
he also reported cervico-thoracic and left hip pain.  He also 
reported a six-year history of hypertension.  

On VA outpatient psychological consultation in February 2001, 
the veteran complained of being depressed all his life and 
suffering from chronic back pain.  On mental status 
examination, he was alert and oriented times four, and his 
sensorium was clear.  His speech and volume were within 
normal limits and goal-directed.  Although he complained of 
memory problems, his memory appeared grossly intact.  His 
ability to attend and concentrate appeared within normal 
limits.  His psychomotor activity seemed somewhat stiff and 
restricted in relation to speed and range of movement, but 
within the expected range given his chronic back pain.  His 
intelligence appeared to be in the average range.  No 
psychotic signs or symptoms were demonstrated.  His mood was 
reported to be dysphoric, and his affect was congruent with 
his report.  He denied any suicidal or homicidal ideation.  
He reported worrying and always having been a worrier about 
his physical health, becoming incapacitated, living in severe 
pain, and his finances.  He reported sleep problems due to 
chronic back pain.  He did not endorse any disturbances of 
appetite or symptoms of anhedonia.  He denied previous drug 
use, but he reported a history of alcohol abuse.  He reported 
being placed in the brig in the Marine Corps because of 
drinking and brawling, and he stated that drinking played a 
role in the break-up of his marriages.  His insight and 
judgment appeared to be intact and reliable.  The diagnostic 
impressions were pain disorder associated with psychological 
and physical factors, dysthymic disorder, alcohol dependence, 
and personality disorder not otherwise specified with anti-
social and passive-aggressive features.

In a March 2001 letter, the veteran listed numerous instances 
of post-service medical treatment for back and heart 
problems, as well as for alcoholism.  However, he has never 
suggested that any competent medical professional has 
attributed any of these medical problems to any aspect of his 
active service.

On VA mental disorders examination in May 2001, the examiner 
noted that the veteran had never been in psychiatric 
treatment other than for alcohol abuse.  The veteran 
complained of being depressed most of his adult life.  He 
said that he lacked normal feelings and emotions.  He 
described sleep problems, bad memory, difficulties with 
interpersonal relationships, problems with supervisory 
authority, and co-worker conflicts.  He also reported a 
"very long history of alcohol abuse," with even reported 
instances of going to a motel for several days to be alone 
and to drink.  He informed the examiner of a history of 
conviction as a "thief."  He reported witnessing bloody 
violence by his father against his mother during his 
childhood.  He also reported being almost beaten to death 
while at [redacted].  

On mental status examination, the veteran was alert with a 
clear sensorium.  He was fully rational and without speech or 
movement abnormalities.  No psychotic symptoms were present.  
He seemed to have little feeling or emotion but he was 
indicated to be not really depressed.  The veteran spoke of 
being depressed and having a hopeless life that was not 
normal.  He reported suicidal thoughts and gestures over the 
years.  Memory was intact, but there was some loss of 
concentration.  He demonstrated capacity for abstract 
thinking in interpreting a proverb.  Insight and judgment 
were good.  The examiner commented as follows:

The findings of this examination reveal alcohol 
abuse over many years.  The interpersonal problems 
appear to be those associated with a personality 
disorder.  The veteran denies that these 
personality problems existed prior to the Marines 
or that they were present in his youth which is 
required for the diagnosis.  His statement on this 
point may not be reliable.  The examiner's opinion 
is that the emotional instability has been present 
for a lifetime and that it was not exaggerated by 
his experience in the service.  

[Emphasis added.]

Letters from family members were received in July 2001 and in 
May and August 2002, attesting to the occurrence of several 
incidents, including the wounding of the veteran's father and 
beatings while incarcerated in connection with his court-
martial proceedings in service.

In August 2002, the RO also received various submissions, 
including a 1992 United States Supreme Court case pertaining 
to the use of excessive physical force as cruel and unusual 
punishment, a 1969 magazine article describing brutalities at 
a brig at Camp Pendleton in California, a 1971 book about 
brutality at Parris Island in South Carolina, several non-
precedential decisions by the Board regarding PTSD and 
alcoholism, a copy of provisions of the Veterans Claims 
Assistance Act of 2000, various service personnel records 
attesting to promotions and duties, various cases from the 
United States Court of Appeals for Veterans Claims, and other 
articles pertaining to PTSD and alcoholism.  

The veteran's then-attorney wrote in August 2002 about the 
veteran's alleged stressors and attached various articles.

Following an additional request for information from the VA, 
the SSA replied in April 2003 that the folders for the 
veteran's case had been destroyed.

At a July 2004 hearing held via videoconference from the 
Montgomery, Alabama, RO, the veteran testified that he 
witnessed the aftermath of a serious, bloody injury to his 
father while he was on leave during a two-week period in 
March 1959.  he also testified that his second stressor 
involved an automobile accident while on home leave again in 
October 1959.  He also stated that he was drinking heavily by 
October 1959, because he was already suffering from PTSD as a 
result of his father's earlier wound.  He also testified that 
he was severely beaten by Marine Corps guards during 
incarceration in a brig while awaiting a general court-
martial on charges that included desertion, disobeying direct 
orders, and escaping.  He stated that the beatings occurred 
between December 1959 and February 1960.  He described post-
service behavioral problems, including multiple marriages, 
multiple incarcerations, and multiple admissions for alcohol 
abuse treatment.
 
II.  Analysis

A.  Merits

The veteran seeks service connection for psychiatric 
disorders, including PTSD.  He also claims that he suffers 
from alcoholism that is due to his PTSD or psychiatric 
disorders, as well as from hypertension, tachycardia, 
vascular problems, and back surgeries that were caused by 
accidents while intoxicated as secondary to psychiatric 
disorders, including PTSD.  Since all of the claims depend on 
whether service connection is established for psychiatric 
disorders (including PTSD), the Board will address those 
disorders first.

The veteran contends that he suffers from PTSD and 
psychiatric disorders from beatings that he sustained while 
being apprehended and incarcerated for desertion during his 
active service.  He also refers to various other stressors, 
including witnessing the bloody aftermath of a wound his 
father sustained during authorized leave and an automobile 
accident during authorized leave.

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2004).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2004).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2004).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  Such 
determination is based on an analysis of all the evidence of 
record and evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD generally requires medical 
evidence diagnosing the condition in accordance with 38 
C.F.R. § 4.125 (2004); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (2004).  
Under the newer versions of the regulation, service 
connection for PTSD required medical evidence diagnosing PTSD 
in accordance with 38 C.F.R. § 4.125(a).  In addition, in 
1996 VA adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
& 4.126.  See 61 Fed. Reg. 52695-52702 (1996).

The veteran has never contended that he engaged in combat 
with the enemy as defined within 38 U.S.C.A. § 1154(b) (West 
2002).  As a result, as a matter of law, a medical provider 
cannot provide supporting evidence that the claimed in-
service event actually occurred based on a post-service 
medical examination.  Moreau v. Brown, 9 Vet. App. 389, 395-6 
(1996).  In addition, the veteran's own testimony, standing 
alone, will not be sufficient.  Id.

In Patton v. West, 12 Vet. App. 272 (1999), the Court 
emphasized that statements contained in prior decisions 
indicating that "something more than medical nexus evidence 
is required to fulfill the requirement for 'credible 
supporting evidence'", of a claimed stressor and that "[a]n 
opinion by a mental health professional based on a post 
service examination of the veteran cannot be used to 
establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising 
from personal assault.  Id. at 280; see also Cohen v. Brown, 
10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 
(1996).

With regard to personal assault cases, the Court pointed out 
that "VA has provided special evidentiary development 
procedures, including the interpretation of behavior changes 
by a clinician and interpretation in relation to a medical 
diagnosis."  Id. (citing VA Adjudication Procedure Manual 
M21-1 (M21-1), Part III, 5.14c (8), (9)).  The Court has also 
held that these provisions of M21-1, which provide special 
evidentiary procedures for PTSD claims based on personal 
assault, are substantive rules that are the equivalent of VA 
regulations.  See YR v. West, 11 Vet. App. 393 (1998); Cohen 
v. Brown, 10 Vet. App. 128 (1997).

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that 
"[i]f the military record contains no documentation that a 
personal assault occurred, alternative evidence might still 
establish an in-service stressful incident.  Behavior changes 
that occurred at the time of the incident may indicate the 
occurrence of an in-service stressor.  Examples of behavior 
changes that might indicate a stressor are (but not limited 
to): visits to a medical or counseling clinic or dispensary 
without specific diagnosis or specific ailment; changes in 
performance and performance evaluations; increased disregard 
for military or civilian authority; increased interest in 
tests for Human Immunodeficiency Virus (HIV) or sexually 
transmitted diseases; and breakup of a primary relationship.  
Subparagraph (9) provides that "[r]ating boards may rely on 
the preponderance of evidence to support their conclusions 
even if the record does not contain direct contemporary 
evidence.  In personal assault claims, secondary evidence 
which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a 
VA neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared 
to require that the existence of the in-service stressor be 
shown by a preponderance of evidence.  Any such requirement 
would be inconsistent with the so-called equipoise doctrine 
where the benefit of the doubt is given to the claimant 
unless the evidence preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides:  If a PTSD 
claim is based on in-service personal assault, evidence from 
sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: 
records from law enforcement authorities, rape crisis 
centers, mental health counseling centers, hospitals, or 
physicians; pregnancy tests or tests for sexually transmitted 
diseases; and statements from family members, roommates, 
fellow service members, or clergy.  Evidence of behavior 
changes following the claimed assault is one type of relevant 
evidence that may be found in these sources.  Examples of 
behavior changes that may constitute credible evidence of the 
stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration 
in work performance; substance abuse; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained economic or social behavior changes.

VA will not deny a PTSD claim that is based on in-service 
personal assault without first advising the claimant that 
evidence from sources other than the veteran's service 
records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him 
or her the opportunity to furnish this type of evidence or 
advise VA of potential sources of such evidence.  VA may 
submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

The Board is indeed very mindful of the fact that veterans 
claiming service connection for disability due to in-service 
personal assault face unique problems documenting their 
claims.  Since assault is an extremely personal and sensitive 
issue, many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  

Beyond the above, following the point at which it is 
determined that all relevant evidence has been obtained, it 
is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  

The Board is not required to accept an appellant's 
uncorroborated account of his active service experiences.  
See Wood v. Derwinski, 1 Vet. App. 190, 192 (1991).  It is 
also clear that the Board is not required to accept an 
appellant's statements regarding his alleged symptoms, 
including nightmares, flashbacks, and other difficulties he 
associates with his active service, if the Board does not 
find the statements regarding his symptoms to be credible.

The question of a "stressor" also bears upon credibility 
determinations, as certain veterans who "engaged in combat 
with the enemy" gain evidentiary presumptions.   38 C.F.R. 
§ 3.304(d).  Under the controlling regulation, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred.  38 C.F.R. § 3.304(f).  The 
existence of an event alleged as a "stressor" that results 
in PTSD, though not the adequacy of the alleged event to 
cause PTSD, is an adjudicative, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In this particular case, the veteran lacks any diagnosis of 
PTSD.  Moreover, the Board can discern no competent medical 
evidence in the record - or any suggestion of the existence 
thereof - that any alleged PTSD is related to the veteran's 
reported stressors.  In fact, medical evidence in the form of 
the VA examination provided to the veteran in order to obtain 
evidence that could support his claims only provides negative 
evidence against this claim.  While the veteran has 
criticized this examination report, he has provide no 
evidence to refute the report.  This report, as well as the 
post-service medical records (including records from SSA) 
provides very negative evidence against the veteran's claims. 

With regard to psychiatric disorders in the more general 
sense, there is evidence that the veteran demonstrated 
emotional instability reaction with anxiety and depressive 
features during his active service, but this was specifically 
attributed to a troubled domestic situation that had existed 
prior to service.  Service connection, however, may not be 
granted for a personality disorder. 38 C.F.R. §§ 3.303(c), 
4.9.  See Winn v. Brown, 8 Vet. App. 510, 516 (1996). 

More recently, many years after service, the veteran has been 
treated for various problems, including dysthymic disorder, 
pain disorder, and a personality disorder.  However, these 
conditions have never been associated by any competent 
medical professional to the veteran's active service or any 
incident therein.  The Board must find that the post-service 
medical records, including records from SSA, provide 
extensive medical evidence against the veteran's claims.

The veteran insists that his active duty experiences caused 
psychiatric problems, and he even refers to various personnel 
documents to show that he was intelligent and capable in 
service.  However, the veteran is not competent in medical 
matters, and his opinion that his current psychiatric 
problems are due to his service is without competent basis.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also 
Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson 
is generally not capable of opining on matters requiring 
medical knowledge").  

In fact, on recent VA examination, a VA doctor concluded that 
the veteran's "interpersonal problems appear to be those 
associated with a personality disorder," that the veteran's 
contention that these personality problems did not exist 
prior to service or in his youth was not reliable, and that 
the veteran's "emotional instability has been present for a 
lifetime and . . . was not exaggerated by his experience in 
the service."  The Board finds that this medical opinion is 
entitled to great probative weight.  Thus, not only is there 
evidence that the veteran's current problems are part of a 
non-compensable personality disorder, but also no competent 
medical professional has ever associated the veteran's 
current problems with his active service.  In fact, the 
medical evidence indicates that the current disorder is not 
associated with service.       

In sum, both with regard to the claimed PTSD and psychiatric 
disorders, the record shows no cognizable diagnosis of PTSD; 
the presence of a non-compensable personality disorder; and 
very importantly, the lack of the requisite nexus between the 
veteran's service and the claimed psychiatric conditions.  

Thus, the Board need not even address whether the veteran's 
alleged stressors have been adequately corroborated.  Even 
assuming that the stressors were corroborated, there still is 
no evidence of a PTSD diagnosis or of a nexus between 
psychiatric disorders (including PTSD) to the veteran's 
service.
  
In any event, the VA has made numerous attempts to seek 
corroboration and verification, where possible, of the 
veteran's reported stressors, with no success.    For 
instance, in December 2002, the RO requested information from 
the veteran regarding his arrest record and an automobile 
accident during service while stationed at Brookley Air Force 
Base in Alabama.  However, the veteran has not been 
forthcoming with many details, nor has he provided any more 
specifics that would be usable in an effort to corroborate 
his accounts.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991) (the duty to assist is not "a one-way street"), 
aff'd on recon., 1 Vet. App. 406 (1991).  The VA has done 
everything reasonably possible to assist the veteran, 
including obtaining evidence that, unfortunately, provides 
only more negative evidence against these claims.

With regard to lay statements that have been prepared by the 
veteran's family members, they are not medical professionals 
and do not have the medical expertise to associate the 
veteran's current disorders with his military service many 
years ago. 

In sum, the preponderance of the credible evidence does not 
show that the veteran suffers from PTSD or that he now 
suffers from a psychiatric disorder that is related to his 
active service.  In addition, he has been diagnosed with a 
personality disorder that is not compensable and that was not 
aggravated by his active service.  As the preponderance of 
the evidence is against the veteran's claim for service 
connection for psychiatric disorders, including PTSD, the 
"benefit of the doubt" rule is not for application, and the 
claim must be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Turning to the remaining claims, the Board likewise concludes 
that service connection is not warranted.  The veteran has 
indicated that he was involved in a car accident while on 
leave during active service.  However, he actually contends 
that the claimed conditions (alcoholism, hypertension, 
tachycardia, vascular problems, and back surgeries caused by 
accidents) were all secondarily related to his purportedly 
service-connected psychiatric disorders, including PTSD.

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (2004); see Harder 
v. Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation 
has been interpreted to permit service connection for the 
degree of disability resulting from aggravation to a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

However, as discussed above, service connection is not 
warranted for any psychiatric disorder, including PTSD.  
Therefore, logically, service connection cannot be warranted 
on a secondary basis for alcoholism, hypertension, 
tachycardia, vascular problems, and back surgeries caused by 
accidents.

The Board also notes that special considerations apply to 
claims involving alcoholism or alcohol abuse.  Section 8052 
of the Omnibus Budget Reconciliation Act (OBRA) of 1990, Pub. 
L. No. 101-508, § 8052, 104 Stat. 1388, 1388- 91, prohibits 
payment of compensation for a disability that is a result of 
a veteran's own alcohol or drug abuse, effective for claims 
filed as in the instant case after October 31, 1990.  
Moreover, Section 8052 also amended 38 U.S.C.A. § 105(a) to 
provide that, with respect to claims filed after October 31, 
1990, an injury or disease incurred during active service 
will not be deemed to have been incurred in line of duty if 
the injury or disease was a result of the person's own 
willful misconduct, including abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301(d).  
The VA's General Counsel has confirmed that direct service 
connection for a disability that is a result of a claimant's 
own abuse of alcohol or drugs is precluded for purposes of 
all VA benefits for claims filed after October 31, 1990.  See 
VAOPGCPREC 7-99 June 9, 1999); VAOPGCPREC 2-98 (Feb. 10, 
1998).

The Board observes that the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that 
compensation could not be awarded pursuant to 38 U.S.C.A. § 
1110 and 38 C.F.R. § 105(a) either for a primary alcohol 
abuse disability incurred during service or for any secondary 
disability that resulted from primary alcohol abuse during 
service.  Allen v. Principi, 237 F.3d 1368, 1376 (Fed. Cir. 
2001).  There can be service connection for compensation 
purposes for an alcohol or drug abuse disability acquired as 
secondary to, or as a symptom of, a service-connected 
disability.  However, a veteran can only recover if able to 
"adequately establish that their alcohol or drug abuse 
disability is secondary to or is caused by their primary 
service-connected disorder."  Allen, 237 F.3d at 1381.  Such 
compensation would only result "where there is clear medical 
evidence establishing that the alcohol or drug abuse 
disability is indeed caused by a veteran's primary service-
connected disability, and where the alcohol or drug abuse 
disability is not due to willful wrongdoing."  Ibid.  

Where, as here, the law, and not the evidence, is dispositive 
of the claim, the claim should be denied because of lack of 
legal merit or of entitlement under the law.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  Since service connection 
has not been established for any psychiatric disorder, the 
claims for service connection for alcoholism, hypertension, 
tachycardia, vascular problems, and back surgeries caused by 
accidents as secondary to such a psychiatric disorder must 
fail as a matter of law. 

B.  Veterans Claims Assistance Act of 2000

The Board has also considered whether the VA has complied 
with all extant laws and regulations governing the duty to 
notify and to assist a claimant.  

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5103 & 5107 (West 
2002), was signed into law.  This enhanced the notification 
and assistance duties of the VA to claimants.  Recently, in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) (2004) 
apply to cases pending before VA on November 9, 2000, even if 
the initial agency of original jurisdiction decision was 
issued before that date; and (2) that a claimant must be 
given notice in accordance with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)(1) before an initial unfavorable 
decision is issued.  Section 3(a) of the VCAA (also 
38 U.S.C.A. § 5103(a)) and 38 C.F.R. § 3.159(b)(1) require 
that, upon receipt of a complete or substantially complete 
application, the VA must notify the claimant and any 
representative of any information and any medical or lay 
evidence not previously provided to the VA that is necessary 
to substantiate the claim; this notice requires the VA to 
indicate which portion of that information and evidence is to 
be provided by the claimant and which portion the VA will 
attempt to obtain on the claimant's behalf.  

In Pelegrini, the Court appears to have held, in part, that a 
VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant 's 
possession that pertains to the claim, or something to the 
effect that the claimant should "give us everything you've 
got pertaining to your claim(s)."  The Court stated that 
this new "fourth element" of the notice requirement comes 
from the language of 38 C.F.R. § 3.159(b)(1).  

In this case, the initial unfavorable decision was made in 
November 2002, that is, after the date of the VCAA's 
enactment on November 9, 2000.  However, even under 
Pelegrini, the notices regarding the veteran's claim informed 
him of the bases for the relevant decisions, what types of 
evidence would be needed, and how the evidence would be 
secured.  The Board also concludes that any defect that may 
exist with regard to the timing and content of the initial 
VCAA notice to the veteran was harmless because of the 
extensive, thorough, and informative notices provided to him 
throughout the adjudication of this claim.  

The VA's thorough notices of all matters required by the VCAA 
and its regulatory progeny throughout this adjudication have 
cured any defects involving notice of the provisions of the 
VCAA or the timing of such notice.  The RO sent the veteran 
correspondence in December 2002, January 2003, and March 2004 
as well as a statement of the case in April 2003.  The 
correspondence and adjudicative documents also discussed 
specific evidence and the particular legal requirements 
applicable to the veteran's claim.  Taken together, these 
documents discussed the evidence considered and the pertinent 
laws and regulations, including provisions of the VCAA and 
the reasons for the RO's decision.  There can be no harm to 
the veteran, as the VA has made all efforts to notify and to 
assist the veteran with regard to the evidence obtained, the 
evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the more general notice of the 
need for any evidence in the veteran's possession.  Thus, the 
VA has satisfied its "duty to notify" the veteran.  At the 
hearing before the Board and within letters from the veteran 
to the VA, the veteran has clearly indicated that he 
understands the evidence needed to support his claim. 

The VA has informed the veteran of all applicable laws and 
regulations, what types of evidence are needed to support his 
claim, who is responsible for securing items, and the need 
for any other evidence that the veteran may have in his 
possession.  Thus, through discussions in correspondence, the 
rating decision, the statement of the case, and the 
supplemental statements of the case, the VA has informed the 
veteran of the evidence necessary to substantiate his claims.  
He has been informed of his and the VA's respective 
responsibilities for providing evidence.  

All pertinent, identified medical records have been obtained.  
In correspondence, the veteran has referred to various post-
service medical treatment records involving his back, 
alcoholism, and cardiovascular problems.  However, there is 
no suggestion that any of these post-service medical records, 
generated many years after separation from service, relate 
any claimed condition that has been treated since the 1970s 
to any aspect of the veteran's active duty, which ended in 
1960.  Based on a reasonable reading of the veteran's 
submissions, there is no indication that any of these post-
service medical records would provide any relevant 
information.  While the records presumably refer to 
conditions diagnosed after service, the veteran has not 
indicated the existence of any competent medical professional 
who ascribes the post-service conditions to his active duty.  
Thus, the VA has undertaken all reasonable efforts to assist 
the veteran in securing all evidence and has satisfied its 
duty to assist under the VCAA.  

The Board finds that VA has satisfied the duty to assist the 
veteran.  In the circumstances of this case, additional 
efforts to assist or notify him in accordance with the VCAA 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran are to be avoided).  VA has 
satisfied its duties to inform and assist the veteran at 
every stage of this case.  Therefore, he will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  

The Board also finds that the duty to assist the veteran has 
been met in this case.  Extensive medical records have been 
obtained by the RO.  The veteran has at no time referenced 
outstanding records that he wanted VA to obtain or that he 
felt were relevant to the claims that would indicate an 
association between these disabilities and service many years 
ago.  Simply stated, more medical records indicating the 
existence of disorders many years after service would not 
provide a basis to grant the veteran's claims.  In fact, 
medical records obtained by the RO have only provided 
negative evidence against these claims, such as records from 
SSA.  The Board is not aware of a basis for speculating that 
any other relevant VA or private treatment records exist that 
have not been obtained.  

In this regard, the Board must note that based on a detailed 
review of the medical evidence of record, the Board must find 
that the medical evidence in this case appears complete.  The 
RO has either attained, or attempted to obtain, pertinent 
medical records cited by the veteran over an extensive period 
of time.  Moreover, neither the veteran nor his prior 
representative has indicated that there is any outstanding 
pertinent evidence that the RO has not already obtained or 
attempted to obtain that would provide a basis to grant any 
of these claims.  Beyond this, a VA examination was 
undertaken, with a medical opinion as to the etiology of the 
critical disorder at issue.  Further examination is not 
needed because there is no persuasive evidence that the 
claimed conditions may be associated with his military 
service.  

The Board finds that both the notice and duty to assist 
provisions of the law are satisfied for purposes of this part 
of the decision.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 
3.159.  


ORDER

Service connection for psychiatric disorders, including PTSD, 
is denied.

Service connection for alcoholism, hypertension, tachycardia, 
vascular problems, and back surgeries caused by accidents as 
secondary to service-connected psychiatric disorders, 
including PTSD is denied.



	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


